THE THIRTEENTH COURT OF APPEALS

                                    13-13-00268-CV


                        OVIDIO GARCIA, JR.
                                v.
   OMAR ESCOBAR, RAMON DE LA CRUZ AND UNKNOWN PERSONS AND/OR
                             ENTITIES


                                   On Appeal from the
                      93rd District Court of Hidalgo County, Texas
                              Trial Cause No. C-181-11-B


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the case should be remanded to the trial court. The Court orders the

judgment of the trial court AFFIRMED IN PART and REVERSED IN PART, and the

case is REMANDED for further proceedings consistent with its opinion. Costs of the

appeal are adjudged 50% against appellant and against appellee, although appellant is

exempt from payment due to his inability to pay costs.

      We further order this decision certified below for observance.

April 15, 2015